[Cite as In re N.W., 2022-Ohio-4346.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 IN RE: N.W.                                   JUDGES:
                                               Hon. Earle E. Wise, Jr., P.J.
                                               Hon. William B. Hoffman, J.
                                               Hon. Patricia A. Delaney, J.

                                               Case No. 2022 CA 00035


                                               OPINION




 CHARACTER OF PROCEEDINGS:                     Appeal from the Licking County Court of
                                               Common Pleas, Juvenile Division, Case
                                               No. F2018-0449


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       December 5, 2022


 APPEARANCES:

 For Appellee                                  For Appellant

 JENNY WELLS                                   CAROLYNN E. FITTRO
 Licking County Prosecutor                     1335 Dublin Road – Suite #115F
                                               Columbus, Ohio 43215
 J. BRANDON PIGG
 Assistant Prosecuting Attorney                For Mother
 65 E. Main Street – 3rd Floor
 Newark, Ohio 43055                            MATTHEW DAWSON
                                               35 S. Park Pl. – Suite #150
 Guardian ad Litem                             Newark, Ohio 43055

 CEDRIC COLLINS
 P.O. Box 564
 Pickerington, Ohio 43147
Licking County, Case No. 2022 CA 00035                                                   2


Hoffman, J.
       {¶1}   Appellant P.R. (“Father”) appeals the April 26, 2022 Opinion/Judgment

Entry entered by the Licking County Court of Common Pleas, Juvenile Division, which

terminated his parental rights with respect to his minor child (“the Child”) and granted

permanent custody of the Child to appellee Licking County Job and Family Services

(“LCJFS”).

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Father and R.W. (“Mother”) are the biological parents of the Child. Parents

have never been married.

       {¶3}   On July 9, 2018, LCJFS filed a complaint, alleging the Child was dependent.

The complaint asserted the Child, who was 4 years old, was found in a stranger’s home,

after exiting her own home. The Child had been seen wandering alone down the road.

Mother contacted the police approximately 45 minutes after the Child had been

discovered in the stranger’s home. When LCJFS workers entered Mother’s residence,

they discovered there were no beds for the Child and her sibling (collectively, “the

Children”), and the Children were sleeping on coats placed on the floor. In addition,

LCJFS workers found little to no food in the residence. Until recently, the family had been

residing at a hotel for several months. The Children were dirty and had lice, and were

behind on their vaccinations.     LCJFS workers observed bruises on the Children’s

buttocks, lower backs, and legs. Mother is unemployed and relies upon her boyfriend,

Daniel Fosnaugh, for support. Fosnaugh has a history of domestic violence and alcohol

abuse, and was on probation in Licking County. Mother and Fosnaugh both tested

positive for THC. In addition, the complaint noted Father resides in Indiana, and had had

no contact with the Child since infancy.
Licking County, Case No. 2022 CA 00035                                                                  3


          {¶4}    The trial court issued an ex-parte emergency order of removal of the Child

and her sibling on July 9, 2018.1 The trial court conducted a shelter care hearing on July

30, 2018, and placed the Child in the emergency shelter care of LCJFS. The trial court

appointed Attorney Yousef Faroniya as Guardian ad Litem (“GAL”) for the Child.2

          {¶5}    Following an adjudicatory hearing on October 9, 2018, the trial court found

the Child to be dependent and immediately proceeded to disposition. The trial court

ordered the Child remain in the temporary custody of LCJFS. The trial court specifically

found LCJFS had made reasonable efforts to prevent the removal of the Child from the

home. October 11, 2018 Magistrate’s Decision at 2. The trial court conducted review

hearings on December 28, 2018, June 27, 2019, December 27, 2019, June 26, 2020,

December 23, 2020, and June 23, 2021, and maintained the status quo each time. The

trial court made reasonable efforts findings at each hearing.

          {¶6}    Mother filed a motion to modify disposition on March 21, 2019, seeking

termination of temporary custody and the return of the Child to her full legal custody. On

June 11, 2019, LCJFS requested a six-month extension of temporary custody in order for

an Interstate Compact on the Placement of Children (“ICPC”) assessment of Father to be

completed in Indiana. The trial court granted LCJFS’s request for a six-month extension

via Judgment Entry filed July 31, 2019.

          {¶7}    LCJFS filed a motion for permanent custody on November 6, 2019.

Therein, LCJFS informed the trial court Father was not approved for ICPC due to his

criminal history, Father’s girlfriend’s substantial history with Indiana child protective

services, and the fact Father and his girlfriend were in debt and unable to financially meet


1   The Child’s sibling is the subject of another case.
2   Cedric Collins was appointed GAL on July 24, 2019, after the unexpected death of Yousef Faroniya.
Licking County, Case No. 2022 CA 00035                                                    4


their own needs. The hearing on LCJFS’s motion was continued a number of times due

to the ongoing COVID-19 pandemic. Father filed a motion for custody on May 11, 2020.

Mother filed a motion to return legal custody on July 15, 2020. Father filed a motion to

modify disposition, requesting legal custody of the Child, on March 8, 2021.

       {¶8}   The magistrate conducted a hearing on the motions on March 4, 2021, and

May 11, 24, and 28, 2021. The following evidence with respect to Father only was

presented at the hearing.

       {¶9}   Allison Keeley, the ongoing caseworker originally assigned to the family,

testified Father was living, and continued to live, in Muncie, Indiana, throughout the

pendency of the matter. LCJFS requested an ICPC, which denied placement of the Child

with Father. Father was doing well and LCJFS considered transitioning the Child for

placement with Father. However, LCJFS decided not to move forward after the ICPC

was denied.

       {¶10} Shaina Williams with Close to Home Supervised Visitation Center testified

she supervised visits between Father and the Child. Father’s visits generally went well.

However, during visits on December 5, 2020, and January 30, 2021, the Child had

outbursts which required calls to the foster mother to pick up the Child and resulted in the

visits ending early. During the January 30, 2021 visit, the Child became violent and hit

Father, his girlfriend, and Williams.    Williams explained the Child would “blow up”

whenever she was told, “No,” or did not get what she wanted. Transcript of Hearing, Vol.

I at 120. Williams observed between 18 and 20 visits between Father and the Child and

all, but the two reported visits, went well. On cross-examination, Williams stated Father
Licking County, Case No. 2022 CA 00035                                                      5


never had to be redirected for inappropriate behavior and he did not trigger the Child’s

outbursts.

       {¶11} Cindy White, the Child’s foster mother, testified the Child came to her on

December 2, 2020. That evening, when White told the Child it was time for bed, the Child

threw “a huge tantrum.” Id. at 174. White described the severity of the Child’s tantrums

when the Child initially came into her home. The Child was physically and verbally violent

both in the foster home and at school. On her first day of school, the Child was “out of

control” – throwing chairs and other items and engaging in self-harm.

       {¶12} On the Child’s second evening with White, the Child became angry, ranting,

running around, breaking things, and throwing things. White called her boss, explaining,

“I have been a foster mom for 12 years. I’ve been around kids a lot of the time, but I’ve

never dealt with the anger issue as this child had.” Id. at 178. White’s boss suggested

she talk to the Child. White asked the Child if she would like to speak to “Stephanie.” At

the name “Stephanie,” the Child threw herself onto the floor and began weeping. The

Child eventually crawled into White’s lap, hugging White, and crying into the phone, “Why

did – why did you make me leave? Why – why couldn’t I stay with you?” Id. at 179. White

realized the Child thought it was her first foster mother, who was also named “Stephanie.”

       {¶13} White stated the Child was “always very anxious” before visits with Father.

Id. at 184. Following the visits, “it’s like a roller coaster. She struggles with her feelings

and she doesn’t know how to put anything into words; so she kind of lashes out.” Id. The

Child refers to Father as “Patrick.” White described picking up the Child early from a visit

with Father. As White put the Child into her vehicle, the Child threw the car seat at her

and started screaming and yelling. The Child then jumped out of the car and ran around
Licking County, Case No. 2022 CA 00035                                                  6


the street. Once back in White’s vehicle, the Child was crying and screaming, and

throwing things.

       {¶14} White explained the Child is behind developmentally. The Child cannot

spell her own name and does not recognize numbers. The Child did not know her own

age when she came into White’s care. On cross-examination, White indicated the Child

still had outbursts, but was doing “much better.” Id. at 192. White maintains a consistent

routine for the Child. White constantly prepares the Child for what will occur next. White

has learned de-escalation techniques for handling the Child’s outbursts.

       {¶15} Juanita Oiler, a clinical therapist with the Village Network Treatment House

of Care, testified she conducted an evaluation of the Child. Oiler diagnosed the Child

with post-traumatic stress syndrome disorder, receptive expressive communication

disorder, partial fetal alcohol syndrome, and a developmental disability. Oiler explained

because of the trauma she has experienced, the Child “reacts in ways that are different

than you would expect necessarily. So she is – tends to be hyperaroused, she tends to

be hypersensitive to stimulus, she has cognitive issues, she has communication issues,

she has relational disorders, and all of those things because of the trauma she has

experienced throughout her life.” Tr. Vol. II at 303. Oiler continued, “She has difficulty

expressing herself in ways that are understandable and expected. So she – she does

become over-reactive when she expresses herself.          She does have some difficulty

processing sometimes, and with the fetal alcohol – the partial fetal alcohol syndrome we

find it’s not affecting her growth physically, but it does affect her development and her

emotional – her intellectual development.” Id. at 303-304. Although the Child is 6 ½ years

old, she functions at about a 2 ½ year old level. The Child’s IQ is in the low 70s.
Licking County, Case No. 2022 CA 00035                                                      7


       {¶16} With regard to treatment, the Child also works with a behavior management

specialist every week. The Child sees a psychiatrist at Children’s Hospital. The Child is

in specialized educational placement in school. Oiler stated the Village Network provides

ongoing training and education to the Child’s foster parents. Oiler noted, dealing with the

Child would be different from what one would expect in a conventional parent/child

relationship: “It does require a lot of special training. It does require a lot of special

interventions. It does require a lot of support, and it does require a great deal of patience,

as well as the willingness to adapt and modify and try new things.” Id. at 310.

       {¶17} On cross-examination, Oiler stated the Child is starting to self-regulate

quicker and has become less reactive. Oiler credits the Child’s foster parents with her

progress as they are very cognizant of her needs and have provided the Child with

assistance. Oiler indicated the Child needs a schedule of regularly planned daily activity.

Transitions are difficult for the Child.

       {¶18} Kelsey Weisenstein, an ongoing social worker with LCJFS, was assigned

to the family in December, 2019. Weisenstein stated she reviewed the results of the ICPC

and explained the reasons for the denial were Father’s lack of a support system, a

negative $750/month income, prison time for a 2000 child molestation conviction, and his

live-in girlfriend had substantiated children’s services involvement. Weisenstein detailed

the Child’s foster placement. On cross-examination, Weisenstein explained, she did not

add case plan services for Father after the ICPC was denied because once the ICPC was

denied, the Child could not be placed with Father. Weisenstein added, although Father’s

financial situation had improved, other factors resulting in the denial of the ICPC could
Licking County, Case No. 2022 CA 00035                                                         8


not be changed. Weisenstein agreed Father provided support for the Child and showed

a level of dedication to the Child.

       {¶19} Palma Ashcraft, an ongoing social worker with LCJFS, was assigned to the

family on January 22, 2021. On cross-examination, Ashcraft agreed the Child enjoyed

her visits with Father. Ashcraft acknowledged Father’s financial situation had improved

since the ICPC and Father had shown a level of dedication to the Child.

       {¶20} Cedric Collins, the court-appointed GAL, testified he was assigned to the

Child after the original GAL passed away unexpectedly. Collins contacted the foster

family and LCJFS. He met with the Child and visited Father’s home. Collins questioned

whether Father was really able to comprehend and address the concerns and special

needs of the Child. While Father is aware the Child has special needs, Collins had not

seen any evidence Father had educated himself on how to best advocate and work with

the Child. Collins opined it was in the best interest of the Child to grant permanent custody

to LCJFS.

       {¶21} Via Decision of Magistrate filed June 16, 2021, the magistrate denied

Father’s motion for custody and LCJFS’s motion for permanent custody. The magistrate

found Father has consistently shown a dedication to the Child and Father’s financial

situation had substantially changed “in a positive direction.” Decision of Magistrate at 4,

unpaginated.     In addition, the magistrate added the issues raised in the ICPC

investigation were old and an updated ICPC “would be beneficial.” Id. The magistrate

noted placement with Father “could be considered in the future.” Id.

       {¶22} LCJFS filed timely objections to the magistrate’s decision. Via Judgment

Entry filed July 6, 2021, the trial court returned the matter to the magistrate for clarification
Licking County, Case No. 2022 CA 00035                                                  9


as to the disposition. The magistrate issued a subsequent decision on August 10, 2021,

again denying all parties’ motions. LCJFS filed timely objections on August 11, 2021.

      {¶23} Via Opinion/Judgment Entry filed April 26, 2022, the trial court granted, in

part, LCJFS’s objections to the magistrate’s decision, terminated Father and Mother’s

parental rights, and granted permanent custody of the Child to LCJFS. The trial court

found LCJFS failed to make reasonable efforts to reunify Father and the Child pursuant

to R.C. 2151.414(B)(1)(a) and R.C. 2151.414(E)(1), but found granting permanent

custody of the Child to LCJFS was proper as such was in the Child’s best interest and the

Child had been in the temporary custody of LCJFS for twelve or more of a consecutive

twenty-two month period.

      {¶24} It is from this judgment entry Father appeals, raising the following

assignments of error:



             I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

      FINDING BY CLEAR AND CONVINCING EVIDENCE THAT IT WOULD BE

      IN THE BEST INTERESTS OF [THE CHILD] TO PERMANENTLY

      TERMINATE THE PARENTAL RIGHTS OF HER PARENTS AND PLACE

      HER IN THE PERMANENT CUSTODY OF LICKING COUNTY JOB AND

      FAMILY SERVICES, CHILDREN SERVICES DEPARTMENT.

             II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION

      WHEN IT FOUND BY CLEAR AND CONVINCING EVIDENCE [THE

      CHILD] COULD NOT BE PLACED WITH HER FATHER WITHIN A
Licking County, Case No. 2022 CA 00035                                                   10


       REASONABLE TIME OR SHOULD NOT BE PLACED WITH HER

       FATHER.

              III. THE TRIAL CURT ERRED AND ABUSED ITS DISCRETION

       WHEN IT FOUND BY CLEAR AND CONVINCING EVIDENCE THAT

       LICKING COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES DID

       NOT MAKE REASONABLE EFFORTS TO REUNIFY THE MINOR CHILD

       WITH FATHER, BUT STILL GRANTED THE MOTION FOR PERMANENT

       CUSTODY OF THE CHILD TO THE AGENCY.



       {¶25} This case came to us on the expedited calendar and shall be considered in

compliance with App. R. 11.2(C).

                                               I, II

       {¶26} In his first assignment of error, Father contends the trial court erred and

abused its discretion in finding the best interest of the Child would be served by

terminating Father’s parental rights and granting permanent custody of the Child to

LCJFS. In his second assignment of error, Father asserts the trial court erred and abused

its discretion in finding the Child could not be placed with Father within a reasonable time

or should not be placed with Father.

       {¶27} Initially, Father argues the trial court erred in conducting the hearing on

LCJFS’s motion for permanent custody beyond the statutory 120 day time period set forth

in R.C. 2151.414(A)(2).

       {¶28} R.C. 2151.414(A)(2) provides, in part:
Licking County, Case No. 2022 CA 00035                                                      11


              The court shall hold the hearing scheduled pursuant to division (A)(1)

       of this section not later than one hundred twenty days after the agency files

       the motion for permanent custody, except that, for good cause shown, the

       court may continue the hearing for a reasonable period of time beyond the

       one-hundred-twenty-day deadline. The court shall issue an order that

       grants, denies, or otherwise disposes of the motion for permanent custody,

       and journalize the order, not later than two hundred days after the agency

       files the motion.

              R.C. 2151.414(A)(2).



       {¶29} Despite the time limitation, however, R.C. 2151.414(A)(2) also expressly

states “[t]he failure of the court to comply with the time periods set forth in division (A)(2)

of this section does not affect the authority of the court to issue any order under this

chapter and does not provide any basis for attacking the jurisdiction of the court or the

validity of any order of the court.” R.C. 2151.414(A)(2).

       {¶30} In In re M.W., 8th Dist. Cuyahoga Nos. 98214 and 98215, 2012-Ohio-5075,

the Eighth District Court of Appeal explained, “Because of this expressive language, this

court has determined that the time limitation language in R.C. 2151.414(A)(2) is ‘directory’

rather than mandatory — the language exists ‘for the assurance of the prompt resolution

of child custody matters,’ rather than as a jurisdictional perquisite.” Id. at ¶ 21. Further,

“[b]ecause the time provisions of R.C. 2151.414(A)(2) are directory and not mandatory,

the Ohio Supreme Court has held that a litigant must seek a writ of procedendo against

the juvenile court if it does not comply with these time limits.” In re K.H., 5th Dist. Licking
Licking County, Case No. 2022 CA 00035                                                  12


No. 13-CA-100, 2014-Ohio-1594, ¶ 14, citing In re Davis, 84 Ohio St.3d 520, 523-524,

1999-Ohio-0419. If a party does not seek such a writ, he is stopped from arguing on

appeal that delay by the juvenile court violated his due process rights. In re Davis, supra

at 524.

       {¶31} Father did not file a writ of procedendo against the trial court. Accordingly,

we find Father’s due process rights were not violated.

       {¶32} We now turn to Father’s arguments relative to the trial court’s finding it was

in the Child’s best interest to grant permanent custody to LCJFS and finding the Child

could not be placed with Father within a reasonable time or should not be placed with

Father.

       {¶33} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries (Feb. 10, 1982), Stark App. No. CA5758. Accordingly, judgments supported by

some competent, credible evidence going to all the essential elements of the case will not

be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578.

       {¶34} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long term foster care.
Licking County, Case No. 2022 CA 00035                                                                    13


        {¶35} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child's parents

within a reasonable time or should not be placed with the child's parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able

to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶36} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

        {¶37} Although Father assigns as error the trial court’s finding the Child could not

be placed with Father within a reasonable time or should not be placed with Father, within

the argument portion of his Brief, Father acknowledges the trial court found “the Agency

failed to prove by clear and convincing evidence that Ohio Revised Code 2151.414(E)

existed as to Father.”3 Brief of Appellant at 6. In its April 26, 2022 Opinion/Judgment


3 R.C. 2151.414(E) provides: “In determining at a hearing held pursuant to division (A) of this section or for
the purposes of division (A)(4) of section 2151.353 of the Revised Code whether a child cannot be placed
with either parent within a reasonable period of time or should not be placed with the parents, the court
Licking County, Case No. 2022 CA 00035                                                                      14


Entry, the trial court found, “the Magistrate did not err in concluding that clear and

convincing evidence did not demonstrate, based upon R.C. 2151.414(B)(1)(a) and R.C.

2151.414(E)(1), that [the Child] cannot placed or should not be placed with [Father]

because the Agency failed to make reasonable and diligent efforts towards reunification.”

Id. at 12.



shall consider all relevant evidence. If the court determines, by clear and convincing evidence, at a hearing
held pursuant to division (A) of this section or for the purposes of division (A)(4) of section 2151.353 of the
Revised Code that one or more of the following exist as to each of the child's parents, the court shall enter
a finding that the child cannot be placed with either parent within a reasonable time or should not be placed
with either parent:

(1) Following the placement of the child outside the child's home and notwithstanding reasonable case
planning and diligent efforts by the agency to assist the parents to remedy the problems that initially caused
the child to be placed outside the home, the parent has failed continuously and repeatedly to substantially
remedy the conditions causing the child to be placed outside the child's home. * * *.
(2) Chronic mental illness, chronic emotional illness, intellectual disability, physical disability, or chemical
dependency of the parent * * *;
(3) The parent committed any abuse as described in section 2151.031 of the Revised Code against the
child * * *;
(4) The parent has demonstrated a lack of commitment toward the child by failing to regularly support, visit,
or communicate with the child when able to do so, * * *;
(5) The parent is incarcerated for an offense committed against the child or a sibling of the child;
(6) The parent has been convicted of or pleaded guilty to an offense under division (A) or (C) of section
2919.22 * * *.
(7) The parent has been convicted of or pleaded guilty to one of the following:
(a) An offense under section 2903.01, 2903.02, or 2903.03 of the Revised Code * * *;
(b) An offense under section 2903.11, 2903.12, or 2903.13 of the Revised Code * * *;
(c) An offense under division (B)(2) of section 2919.22 of the Revised Code * * *;
(d) An offense under section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.06 of the Revised Code * * *;
(e) An offense under section 2905.32, 2907.21, or 2907.22 of the Revised Code * * *;
(f) A conspiracy or attempt to commit, or complicity in committing, an offense described in division (E)(7)(a),
(d), or (e) of this section.
(8) The parent has repeatedly withheld medical treatment or food from the child * * *.
(9) The parent has placed the child at substantial risk of harm two or more times due to alcohol or drug
abuse and has rejected treatment * * *.
(10) The parent has abandoned the child.
(11) The parent has had parental rights involuntarily terminated with respect to a sibling of the child * * *.
(12) The parent is incarcerated at the time of the filing of the motion for permanent custody or the
dispositional hearing * * *.
(13) The parent is repeatedly incarcerated, and the repeated incarceration prevents the parent from
providing care for the child.
(14) The parent for any reason is unwilling to provide food, clothing, shelter, and other basic necessities for
the child or to prevent the child from suffering physical, emotional, or sexual abuse or physical, emotional,
or mental neglect.
(15) The parent has committed abuse * * *.
(16) Any other factor the court considers relevant.
Licking County, Case No. 2022 CA 00035                                                     15


       {¶38} The trial court did, however, find, pursuant to R.C. 2151.414(B)(1)(d), the

Child had been in the temporary custody of LCJFS for a period of time in excess of twelve

of the prior twenty-two consecutive months. Id. at 12-13. The 12 of 22 finding alone, in

conjunction with a best interest finding, is sufficient to support the grant of permanent

custody. In re Calhoun, 5th Dist. No. 2008CA00118, 2008-Ohio-5458, ¶ 45.

       {¶39} The trial court also found a grant of permanent custody was in the Child’s

best interest.

       {¶40} R.C. 2151.414(D) sets forth the factors to be considered in making a best

interest determination and provides:



                 (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division (A)(4)

       or (5) of section 2151.353 or division (C) of section 2151.415 of the Revised

       Code, the court shall consider all relevant factors, including, but not limited

       to, the following:

                 (a) The interaction and interrelationship of the child with the child's

       parents, siblings, relatives, foster caregivers and out-of-home providers,

       and any other person who may significantly affect the child;

                 (b) The wishes of the child, as expressed directly by the child or

       through the child's guardian ad litem, with due regard for the maturity of the

       child;

                 (c) The custodial history of the child, including whether the child has

       been in the temporary custody of one or more public children services
Licking County, Case No. 2022 CA 00035                                                    16


      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period, or the child has been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a consecutive

      twenty-two-month period and, as described in division (D)(1) of section

      2151.413 of the Revised Code, the child was previously in the temporary

      custody of an equivalent agency in another state;

             (d) The child's need for a legally secure permanent placement and

      whether that type of placement can be achieved without a grant of

      permanent custody to the agency;

             (e) Whether any of the factors in divisions (E)(7) to (11) of this section

      apply in relation to the parents and child.



      {¶41} Upon review, we find the trial court's decision finding permanent custody

was in the best interests of the Child was supported by relevant, competent and credible

evidence. The evidence at the hearing established the Child had a relationship with

Father, but such was limited to contact at scheduled visitation. The Child had significant

special needs and behaviors, and, as a result, was physically and verbally violent. The

Child required intensive services and resources. In a December 22, 2021 Semi-Annual

Review Report, the GAL noted Father lacked the understanding and meaning to parent

the Child and meet the Child’s needs. At the hearing, the GAL questioned whether Father

was really able to comprehend and address the concerns and special needs of the Child.

The GAL added, while Father was aware the Child has special needs, the GAL had not
Licking County, Case No. 2022 CA 00035                                                     17


seen any evidence Father had educated himself on how to best advocate and work with

the Child. The GAL opined it was in the best interest of the Child to grant permanent

custody to LCJFS. Although the Child’s was 6 ½ years old at the time of the hearing, she

functioned on a 2 ½ year old level.

       {¶42} In its April 26, 2022 Opinion/Judgment Entry, the trial court considered each

of the factors set forth in R.C. 2151.414(D)(1). The trial court found the Child had a

relationship with Father, but the relationship was limited to the contact at their visits. The

trial court indicated the Child had significant special needs and behaviors, which required

extensive and intensive services and resources. The Child needed constant supervision,

consistency in schedule and routine, and on-going therapy. The trial court determined

Father, due to his limited relationship with the Child, was unable to meet the Child’s

special needs. The trial court noted the Child was unable to express her wishes. The

trial court found the Child had been in the temporary custody of LCJFS for 12 or more

months of a consecutive 22-month period, adding the Child needed stability. The trial

court added the Child’s need for a legally secure permanent placement was immense

given her special needs. In addition, the trial court stated the GAL had conducted an

investigation and found granting permanent custody was in the Child’s best interest.

       {¶43} Based upon the foregoing, we find Father’s first and second assignment of

error to be without merit, and overrule the same.

                                                 III

       {¶44} In his final assignment of error, Father submits the trial court erred and

abused its discretion in finding LCJFS made reasonable efforts to reunify him with the

Child when LCJFS failed to request an additional ICPC. Based upon the arguments
Licking County, Case No. 2022 CA 00035                                                   18


asserted within this assignment of error, this Court interprets Father’s position to be the

trial court erred and abused its discretion in granting permanent custody of the Child to

LCJFS after finding LCJFS failed to make reasonable efforts to reunify him with the Child.

       {¶45} A trial court is not obligated by R.C. § 2151.419 to make a determination an

agency used reasonable efforts to reunify the family at the time of the permanent custody

hearing unless the agency has not established reasonable efforts have been made prior

to that hearing. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 21;

see also, R.C. § 2151.419. A trial court is only obligated to make a determination an

agency has made reasonable efforts to reunify the family at “adjudicatory, emergency,

detention, and temporary-disposition hearings, and dispositional hearings for abused,

neglected, or dependent children, all of which occur prior to a decision transferring

permanent custody to the state.” In re C.F., supra at ¶ 41; In the Matter of L.J., 5th Dist.

Licking No. 2019 CA 0079, 2019-Ohio-5231, ¶44.

       {¶46} In this case, the trial court made the requisite determination LCJFS made

reasonable efforts at each of the following hearings: the July 10, 2018 temporary orders

hearing, the October 9, 2018 adjudicatory/dispositional hearing, and the December 28,

2018, June 27, 2019, December 27, 2019, June 26, 2020, December 23, 2020, and June

23, 2021 review hearings. The trial court was not required to make such finding at the

permanent custody hearing.
Licking County, Case No. 2022 CA 00035                                       19


       {¶47} Accordingly, Father’s third assignment of error is overruled.

       {¶48} The judgment of the Licking County Court of Common Pleas, Juvenile

Division, is affirmed.



By: Hoffman, J.
Wise, Earle, P.J. and
Delaney, J. concur




                                             HON. WILLIAM B. HOFFMAN


                                             HON. EARLE E. WISE, JR.


                                             HON. PATRICIA A. DELANEY